Citation Nr: 1033347	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to July 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
appellant's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

The Veteran died in November 2003 and his death certificate lists 
the cause of his death as carcinoma of the lungs.  The appellant 
contends that the Veteran's death was related to his service.  
Specifically, she contends that the Veteran died from lung cancer 
that was caused by exposure to herbicides during his service in 
the Republic of Vietnam.

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain herbicide 
agents, even though there is no record of such disease during 
service, if they manifest to a compensable degree anytime after 
service, and a veteran's service comports with certain service 
requirements.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.  However, this presumption may be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The Veteran qualified for this presumption based on his service 
in the Republic of Vietnam from May 1964 to April 1965.  The 
exclusive list of diseases which are covered by this presumption 
are: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (meaning transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset); porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  

The medical evidence includes a November 2000 private medical 
report that reflects that the Veteran was a two pack per day 
smoker who had smoked for forty years.  In a March 2003 report, 
the Veteran's private physician Dr. A. C. T. diagnosed him with 
throat cancer and opined that the cancer had apparently 
metastasized to other areas of his body.  

In an April 2003 report, private physician Dr. S. D. H opined 
that it would seem logical that if carcinoma of the larynx could 
be associated with Agent Orange exposure that possibly piriform 
sinus carcinoma, which starts just a centimeter or so from the 
opening of the larynx in the upper airway tract, could also be 
associated with that previous exposure and that the hypopharynx 
is very close to the larynx and is part of the upper airway 
system.

In November 2003, the Board remanded the Veteran's claim for 
service connection for squamous cell carcinoma of the pyriform 
sinus due to exposure to Agent Orange for a VA examination and 
opinion.  Although the Veteran died that same month, in August 
2004 a VA examiner opined that the Veteran's throat cancer 
apparently metastasized to other areas of his body based on a 
March 2003 private medical report and opined that the squamous 
cell carcinoma of the [pyriform] sinus eventually metastasized to 
the left side of the lung and is neither a respiratory or nasal 
cancer, but one involving the hypopharynx.  The examiner further 
opined that there was no evidence that the cancer spread to his 
lungs and was unclear as to where the diagnosis had come from.  
However, the death certificate lists the cause of death as 
carcinoma of the lungs; and private medical records dated in 
October 2003 reflect diagnoses of metastatic cancer of the head, 
neck, and lungs.  Hence, the examiner's statement that there was 
no evidence that the Veteran had lung cancer is inaccurate.  

In March 2005, a VA physician opined that the cause of the 
Veteran's death was not related to his service.

In April 2009, the Board remanded the appellant's claim for an 
opinion as to whether the Veteran's squamous cell carcinoma was 
related to his period of active service and had a causal effect 
on the development of lung cancer that caused his death and 
requested that the examiner specifically reconcile the opinion 
with April 2003 and March 2003 private opinions, the August 2004 
and March 2005 VA opinions.  

Pursuant to the Board's remand, in June 2009 a VA nurse 
practitioner reviewed the Veteran's VA medical records but failed 
to review either the service medical records or the private 
treatment records.  The nurse practitioner stated that according 
to medical literature, the Veteran's condition did not fall into 
the category of presumptively recognized health conditions and 
opined that the Veteran's squamous cell carcinoma is less likely 
as not related to his service.  The nurse practitioner also 
indicated that while there was evidence that the Veteran had 
terminal head and neck trauma, there was no evidence that he had 
lung cancer.  Consequently, the nurse practitioner stated that 
she was unable to provide an opinion as to whether the Veteran's 
piriform sinus cancer materially or substantially led to the 
development of "said" lung cancer without resort to mere 
speculation.  

The nurse practitioner's failure to review the entire claims file 
and address whether the Veteran's squamous cell carcinoma was 
related to his period of active service or had a causal effect on 
the development of lung cancer, renders the June 2009 opinion 
inadequate for rating purposes.  Additionally, her statement that 
there was no evidence that the Veteran had lung cancer is 
inaccurate since private medical records dated in October 2003 
reflect diagnoses of metastatic cancer of the head, neck, and 
lungs and the death certificate lists lung cancer as the cause of 
the Veteran's death. 

A remand by the Board confers on the veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Because the medical opinion that was 
obtained failed to comply with the remand instructions, an 
additional remand for an etiological opinion and rationale is 
necessary to comply with the April 2009 remand instructions.  

Additionally, the Veteran's representative contends that the VA 
opinion is inadequate by virtue of the fact that it was provided 
by a nurse practitioner.  Generally under VA law, the only 
requirement for competency to provide medical evidence is that 
the person be a licensed health care professional; as such, a 
nurse's opinion may be considered competent medical evidence.  
Goss v. Brown, 9 Vet. App. 109 (1996); Pond v. West, 12 Vet. 
App. 341 (1999).  However, in the Board's remand, it was 
specifically requested that the examination be conducted by a VA 
physician.  As such, the medical opinion that was obtained, while 
provided by a competent medical professional, failed to comply 
with the Board's remand instructions, and thereby provides a 
second basis for remand.

On remand, the examiner should specifically reconcile his/her 
opinion with the April 2003 and March 2003 private opinions; the 
August 2004, March 2005, and June 2009 VA opinions; and any other 
opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA physician to review the 
Veteran's claim folder and determine whether 
the cause of the Veteran's death was related 
to his service.  The examiner is requested to 
review all pertinent records in the claims 
file and should discuss that review in the 
report.  The examiner should specifically 
attempt to reconcile his/her opinion with all 
other opinions of record, including the April 
2003 and March 2003 private opinions, and the 
August 2004, March 2005, and June 2009 VA 
opinions.  The examiner should also discuss 
the relevance, if any, of the Veteran's forty 
year history of smoking.

A complete rationale should be provided for 
any opinion expressed.  Specifically, the 
examiner should answer the following 
questions:

(a)  Is it at least as likely as not (50 
percent or greater) that the Veteran's 
squamous cell carcinoma of the sinus 
either began during or was otherwise 
caused by his military service?

If so, is it at least as likely as 
not (50 percent or greater) that the 
Veteran's squamous cell carcinoma of 
the sinus caused, hastened, or 
substantially and materially 
contributed to his development of 
lung cancer and thereby his death?

(b)  Is it at least as likely as not (50 
percent or greater) that the Veteran had 
cancer of the lung (rather than having 
cancer metastasize to his lung); and if it 
is determined that the Veteran had lung 
cancer is it at least as likely as not (50 
percent or greater) that the lung cancer 
either began during or was otherwise 
caused by the Veteran's military service?

The examiner is advised that a statement 
that there is no evidence that the Veteran 
had lung cancer will be considered to be 
inaccurate as the death certificate 
clearly lists lung cancer as the cause of 
the Veteran's death.  As such, if it is 
determined that the Veteran did not 
actually have cancer originating in his 
lung, the examiner should explain why the 
death certificate is inaccurate.

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the appellant 
and her representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

